EXHIBIT 10:21

 

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR WHOLESALE

FINANCING

(Amendment No. 2)

 

This Amendment to Amended and Restated Agreement for Wholesale Financing
(“Amendment”) is made by and between Deutsche Financial Services Corporation
(“DFS”) and Featherlite Mfg., Inc. (“Dealer”).

 

WHEREAS, DFS and Dealer entered into that certain Amended and Restated Agreement
for Wholesale Financing dated October 6, 1997, ad Amendment by that certain
Amendment to Amended and Restated Agreement for Wholesale Financing (Amendment
No. 1) dated April 1, 1998 (together, the “Agreement”), and

 

WHEREAS, DFS and Dealer desire to amend the Agreement as provided herein.

 

NOW, THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, DFS and Dealer agree as follows:

 

1. Amendment to New Inventory Credit Facility. Paragraph 1 of the Agreement is
deleted and amended to read in its entirety as follows:

 

“1. New Inventory Credit Facility. Subject to the terms of this Agreement, DFS
may extend credit to Dealer for the purpose of financing completed motor coaches
manufactured by Dealer (“Wholesale Facility”). The Wholesale Facility will be
subject to the following terms:

 

  1.1 Eligible Inventory /Advance Rates. Subject to the maximum amount of the
Wholesale Facility, DFS will finance completed motor coaches manufactured by
Dealer in an amount not to exceed one hundred percent (100%) of the actual cost
to manufacture said motor coach, less the amount of any deposit made by the
prospective purchaser of a motor coach financed by DFS.

 

  1.2 Inspection/Documentation. Prior to funding a completed unit, Dealer will
provide an invoice for the completed unit containing details of all equipment
and options. Upon receipt of the invoice, DFS will arrange a physical inspection
of the completed unit to verify completion. The manufacturer’s statement of
origin for both the chassis and the completed unit must be delivered to DFS
prior to funding to be retained until funding of portion of the advance
allocated to the cost of the chassis directly to the manufacturer of the
chassis. DFS must have a first perfected security interest in each motor coach
financed and all proceeds thereof.

 

  1.3 Curtailment. A curtailment payment of tem percent (10%) of the original
principal balance for each completed unit will be due and payable on the 361st
day after the date the unit was financed. The completed unit will be due and
payable in full 540 days after the date the completed unit was originally
financed.

 

- 1 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

Amendment to Used Inventory Credit Facility. Paragraph 2 of the agreement is
deleted and amended to read in its entirety as follows:

 

“2. Used Inventory Credit Facility. Subject to the terms of this Agreement, DFS
agrees to extend credit to Dealer for the purpose of financing used recreational
vehicles (“Used Inventory Facility”). The term “used recreational vehicles” is
defined as recreational vehicles, including motor coaches, which have been
registered or titled in any state with the appropriate state authorities in
accordance with applicable state law (“Used Vehicles”). The Used Inventory
Facility will be subject to the following terms:

 

  2.1 Qualifying Units. Used Vehicles for which Dealer may request a loan must
be the current model year or no more than seven model years prior to the current
model year, in good physical and mechanical condition, and subject to DFS’
approval.

 

  2.2 Advance. DFS, in its sole discretion, may make loans to Dealer against the
value of the Used Vehicles as follows:

 

  2.2.1 Used Vehicles Listed in Valuation Guides. For Used Vehicles listed in
the most current edition of either NADA Recreation Vehicle Appraisal Guide or
Kelley Blue Book (together, the “Valuation Guides”), DFS may loan Dealer an
amount of up to eighty percent (80%) of the Base NADA average wholesale value or
Kelley Blue Book Wholesale Value, respectively, excluding the value of any added
accessories (and if the Used Vehicle is listed in both publications, the lower
published value shall be used); and

 

  2.2.2 Used Vehicles Not Listed in Valuation Guides. For Used Vehicles which
are not listed in the Valuation Guides, DFS may loan Dealer an amount of up to
eighty percent (80%) of the estimated wholesale value of such Used Vehicles as
determined by DFS in its sole discretion, excluding the value of any added
accessories. The estimated wholesale value of such Used Vehicles will be based
upon either (i) DFS’ determination of the estimated wholesale value, or (ii)
when the manufacturer’s original wholesale invoice is available, said invoice
amount reduced by the applicable percentage in accordance with the following
schedule:

 

Number of Years Prior to

Current Model Year

--------------------------------------------------------------------------------

 

Applicable Percentage of Original

Wholesale Invoice

--------------------------------------------------------------------------------

1

  85%

2

  72%

3

  62%

4

  52%

5

  42%

6

  35%

7

  28%

 

2.3 Curtailment Payments. Dealer will pay DFS ten percent (10%) of the principal
amount of DFS’ advance to Dealer for each Used Vehicle on the 361st day
following the date the Used Vehicle is financed. The balance of the amount
financed will be due in full on the 540th day after the Used Vehicle is
financed.

 

2.4 Financing Period. DFS’ financing to Dealer shall be on terms not to exceed a
540 day maturity, provided, however, that the full amount of the loan balance
will be due in full immediately upon the sale, transfer, rent, lease or other
disposition or the Used Vehicle or upon the loss, theft or damage of the Used
Vehicle.

 

- 2 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

2.5 Financing Procedures. Dealer represents that all Used Vehicles to be
financed by DFS are free and clear of all liens and encumbrances. Dealer will
forward to DFS a copy of the bill of sale, title showing the transfer of title
by the previous owner to Dealer and all other documentation evidencing the
acquisition of the Used Vehicle by Dealer. Dealer will provide to DFS a written
request for financing of each Used Vehicle, with such supporting information as
DFS may request, in form and substance satisfactory to DFS. Upon DFS’ receipt of
such documents and if approved by DFS, DFS will forward the loan amount to
Dealer.

 

3. Collateral Location. Exhibit A to the Agreement is amended in entirety to
reflect all current permanent Collateral locations and is attached hereto and
incorporated into the Agreement by this reference.

 

4. Amendment of Financial Covenants. Paragraph 13.1 of the Agreement is deleted
and amended to read in its entirety as follows:

 

“13.1 Financial Covenants. Dealer will at all times maintain:

 

  (a) a Tangible Net Worth and Subordinated Debt in the combined amount of not
less than Fourteen Million Dollars ($14,000,000.00);

 

  (b) a ratio of Debt minus Subordinated Debt to Tangible Net Worth and
Subordinated Debt of not more than Five to ONE (5:1), and

 

  (c) a ratio of Current Tangible Assets to current liabilities of not less than
ONE AND TWENTY-FIVE HUNDREDTHS to ONE (1.25:1).

 

For purposes of this paragraph: (i) “Tangible Net Worth” means the book value of
Dealer’s assets less liabilities, excluding from such assets all intangibles,
(ii) “Intangibles” means and includes general intangibles (as that term is
defined in the Uniform Commercial Code); accounts receivable and advances due
from officers, directors, employees, stockholders and affiliates, leasehold
improvements net of depreciation, licenses, good will, prepaid expenses, escrow
deposits, covenants not to compete, the excess of cost over book value of
acquired assets, franchise fees, organizational costs, finance reserves held for
recourse obligations, capitalized research and development costs, and such other
similar items as DFS may from time to time determine in DFS’ sole discretion,
(iii) “Debt” means all of Dealer’s liabilities and indebtedness for borrowed
money of any kind and nature whatsoever, whether direct or indirect, absolute or
contingent, and including obligations under capitalized leases, guaranties or
with respect to which Dealer has pledged assets to secure performance, whether
or not direct recourse liability has been assumed by Dealer; (iv) “Subordinated
Debt” means all of Dealer’s debt which is subordinated to the payment of Deale’s
liabilities to DFS by an agreement in form and substance satisfactory to DFS;
and (v) “Current Tangible Assets” means Dealer’s current assets less, to the
extent otherwise included therein, all Intangibles. The foregoing terms will be
determined in accordance with generally accepted accounting principles
consistently applied, and, if applicable, on a consolidated basis.

 

5. No Other Modifications. Except as expressly modified or amended herein, all
other terms and provisions of the Agreement shall remain unmodified and in full
force and effect and the Agreement, as hereby amended, is ratified and confirmed
by DFS and Dealer.

 

- 3 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

6. Capitalized Terms. Except as otherwise defined herein, all capitalized terms
will have the same meanings set forth in the Agreement.

 

IN WITNESS WHEREOF, DFS and Dealer have executed this Amendment as of the 8th
day of May, 1998.

 

DEUTSCHE FINANCIAL SERVICES CORPORATION

 

By  

\s\ W. Robert Mincey

--------------------------------------------------------------------------------

    W. Robert Mincey     Regional Vice President FEATHERLITE MFG., INC. By :  

\s\ Conrad Clement

--------------------------------------------------------------------------------

    Conrad Clement     President

 

- 4 -